Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
	Claims 7 and 20 are canceled. Claims 1, 3, 15, 17, and 21 are amended. 
Status of Claims
	Claims 1 – 6, 8 – 19, and 21 are rejected under U.S.C 103. 
Response to Arguments
	The following is in response to applicant’s remarks filed 12/16/2020. 
	Applicant argues that the newly amended limitations of wherein the portion of the battery pack comprises a busbar configured to electrically connect the plurality of battery modules, and wherein the second coolant is a liquid coolant. Applicant then goes in to more detail as to state that the previous rejection of claim 7 containing the limitation of “the second coolant is a liquid coolant” that relied upon Shinkai to teach a liquid coolant is not a sufficient teaching. 
	The examiner disagrees that the cited teaching in Shinkai for liquid coolant in place of the air-based cooling is insufficient motivation for one of skill in the art to combine the use of a liquid coolant with the invention of Nobukatsu. However, since liquid cooling is common in the art a more detailed reference has been cited to give an explicit example. 
	More detail is given in the rejection below. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9 11 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nobukatsu, JP2015103274A (see machine translation), and further in view of Jeon, US20200067152A1.


Regarding claim 1, Nobukatsu teaches a cooling device comprising:
a heat transfer body (heat storage unit (26))[0018] disposed to be in contact with at least a portion of a battery pack (thermally contacting battery terminals)[0021][0023], and configured to absorb heat (absorbs heat)[0027][0029] from the portion of the battery pack through a first coolant (heat storage material (42)) in the heat transfer body; and

wherein the portion of the battery pack comprises a busbar configured to electrically connect the plurality of battery modules (first and second busbars (24)(25) made of material having good thermal conductive properties are thermally connected to the heat absorbing portion (26))[0012][0016][0020][fig.6]
	Nobukatsu does not teach wherein the second coolant is a liquid coolant.
	Jeon teaches a battery cooling device for cooling a battery module [claim 1] a heat transfer body configured to be in contact with a portion of the battery pack through a first coolant (first plate (121) including an accommodation chamber in which phase change material is filled))[0025][fig. 4]. Next, Jeon teaches this first coolant to be cooled by a cooling flow path containing a second coolant that is a liquid coolant (water channels contains cooling water that absorbs heat from the phase change material)[0028] as well as teaching that liquid coolant has far greater cooling capacity than gas [0018].
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teachings for the cooling capacity of liquid coolants as taught in Jeon with the battery cooling device of Nobukatsu to increase cooling capacity. 

Regarding claim 2, Nobukatsu the cooling device of claim 1, wherein the portion of the battery pack is a portion in which electric elements are most densely located in the battery pack (busbars and terminals)[0021][0023][fig. 3].

Regarding claim 3, Nobukatsu teaches the cooling device of claim 1, wherein the portion of the battery pack further comprises a tap (terminals (32) (34)) of a battery module of a plurality of battery modules (battery cells) included in the battery pack.

Regarding claim 4, Nobukatsu teaches the cooling device of claim 1, wherein the first coolant absorbs or emits heat through a phase change in a closed space (stored in case (41))[0018](phase change material)[0019].

Regarding claim 5, Nobukatsu teaches the cooling device of claim 1.
Nobukatsu does not explicitly state wherein the heat transfer body is a heat pipe.
However, Nobukatsu teaches a heat storage portion (26) in an alternate configuration as a heat pipe disposed outside of the housing (16)[0029]. Then it would have been an obvious design choice for Nobukatsu to choose a pipe configuration for the structure of the heat storage portion.
	It would have been obvious to one skilled in the art at the time of filing to modify the heat storage portion of Nobukatsu with the obvious design choice of a heat pipe configuration for the heat transfer body.

Regarding claim 6, Nobukatsu teaches the cooling device of claim 1, wherein the first coolant (heat storage material (42)) transfers the heat based on either one or both of a capillary process in a closed space of the heat transfer body, and a convection process (heat transfer material melts into a liquid)[0019] in the closed space (storage case (41))[0018].

Regarding claim 8, Nobukatsu teaches the cooling device of claim 1, wherein the heat transfer body (heat storage portion (26)) is configured to be in contact with a busbar (thermally contacting battery terminals)[0021][0023] which connects battery modules included in the battery pack, and absorb heat emitted from the busbar through the first coolant (heat storage portion absorbs heat through the busbars)[0029].

Regarding claim 9, Nobukatsu teaches the cooling device of claim 1, wherein the heat transfer body (heat storage portion (26)) is configured to be in contact with a busbar (thermally contacting battery terminals)[0021][0023] and a battery module (battery terminals thermally contacting the battery cells) included in the battery pack, and absorb heat emitted from the busbar and the battery module through the first coolant (heat storage portion absorbs heat through the busbars)[0029].

Regarding claim 11, Nobukatsu teaches the cooling device of claim 1, wherein the heat transfer body (heat storage portion (26)) is configured to be in contact with busbars (thermally contacting battery terminals)[0021][0023] included in the battery pack, and absorb heat from the busbars through the first coolant (heat storage portion absorbs heat through the busbars)[0029].

Regarding claim 12, Nobukatsu teaches the cooling device of claim 11.
Nobukatsu does not explicitly state wherein the heat transfer body is configured to be in contact with battery modules included in the battery pack such that a flatness of the battery pack is greater than or equal to a predetermined reference value.


Regarding claim 13, Nobukatsu teaches the cooling device of claim 1, wherein the heat transfer body (heat storage portion (26)) is configured to be in contact with battery modules (battery terminals thermally contacting the battery cells) and busbars (thermally contacting battery terminals)[0021][0023] included in the battery pack, and absorb heat from the busbars and the battery modules through the first coolant (heat storage portion absorbs heat through the busbars)[0029].

Regarding claim 14, Nobukatsu teaches the cooling device of claim 1, wherein the cooling flow path (cooling air)[fig. 1] is further configured to be in contact (thermal contact)(heat is released to the cooling air)[0025][0026] with a battery module (heat from battery cells) included in the battery pack and absorb heat from the battery module through the second coolant.

Regarding claim 15. Nobukatsu teaches a battery apparatus comprising:
a battery pack (battery pack (11))[0030];
a heat transfer body disposed to be in contact with at least a portion of the battery pack (thermally contacting battery terminals)[0021][0023], and configured to absorb heat from the 
a cooling flow path (cooling air)[fig. 1] disposed relative to the heat transfer body, and configured to cool the heat absorbed from the heat transfer body(heat is released to the cooling air)[0025][0026] through a second coolant (cooling air)[fig. 1] included in the cooling flow path.
	wherein the portion of the battery pack comprises a busbar configured to electrically connect the plurality of battery modules (first and second busbars (24)(25) made of material having good thermal conductive properties are thermally connected to the heat absorbing portion (26))[0012][0016][0020][fig.6]
	Nobukatsu does not teach wherein the second coolant is a liquid coolant.
	Jeon teaches a battery cooling device for cooling a battery module [claim 1] a heat transfer body configured to be in contact with a portion of the battery pack through a first coolant (first plate (121) including an accommodation chamber in which phase change material is filled))[0025][fig. 4]. Next, Jeon teaches this first coolant to be cooled by a cooling flow path containing a second coolant that is a liquid coolant (water channels contains cooling water that absorbs heat from the phase change material)[0028] as well as teaching that liquid coolant has far greater cooling capacity than gas [0018].
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teachings for the cooling capacity of liquid coolants as taught in Jeon with the battery cooling device of Nobukatsu to increase cooling capacity. 

Regarding claim 16, Nobukatsu teaches the battery apparatus of claim 15, wherein the portion of the battery pack is a portion in which electric elements are most densely located in the battery pack (busbars and terminals)[0021][0023][fig. 3].

Regarding claim 17, Nobukatsu with teaches the battery apparatus of claim 15, wherein the portion of the battery pack further comprises a tap (terminals (32)(34)) of a battery module (battery cell) of a plurality of battery modules (1st and 2nd cell) included in the battery pack.
	
Regarding claim 18, Nobukatsu teaches The battery apparatus of claim 15, wherein the first coolant absorbs or emits heat through a phase change in a closed space (stored in case (41))[0018](phase change material)[0019].

Regarding claim 19, Nobukatsu teaches the battery apparatus of claim 15.
Nobukatsu does not explicitly state wherein the heat transfer body is a heat pipe.
However, Nobukatsu teaches a heat storage portion (26) in an alternate configuration as a heat pipe disposed outside of the housing (16)[0029]. Then it would have been an obvious design choice for Nobukatsu to choose a pipe configuration for the structure of the heat storage portion.
	It would have been obvious to one skilled in the art at the time of filing to modify the heat storage portion of Nobukatsu with the obvious design choice of a heat pipe configuration for the heat transfer body.
Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobukatsu, JP2015103274A, and Jeon, US20200067152A1 as applied to claim 1 above and further in view of Hitoshi, JP5783465B2 (see machine translation).

Regarding claim 10, Nobukatsu teaches the cooling device of claim 1.
Nobukatsu does not teach wherein the heat transfer body is configured to electrically connect taps of battery modules included in the battery pack, and absorb heat from the taps through the first coolant.
	Hitoshi teaches a heat transfer body (busbar (2))[0021] for use in a battery pack (5)[0021] wherein the heat transfer body is configured to electrical connect the taps(connection portions (24a)(24b))(battery unit (1) current flows to busbar from battery)[0022] included in the battery pack and absorb heat from the taps (connection portions (24a)(24b)) through a coolant (cooling fluid flows through flow path (10) in busbar)[0022]. Hitoshi teaches the busbar to have a high cooling efficiency as well as a simple structure [0057].
	
	It would have been obvious to one skilled in the art at the time of filing to combine the cooling device of Nobukatsu with the heat transfer body of Hitoshi to improve cooling efficiency and reduce complexity of the structure.
	
Regarding claim 21, Nobukatsu teaches battery system comprising:
a battery pack (battery pack (11)) [0009];
a first cooling structure (heat storage unit (26))[0018], configured to be disposed in contact with at least one busbar of the battery pack (thermally contacting battery terminals)[0021][0023], and comprising a first coolant (heat storage material (42)) that absorbs heat from the battery pack (absorbs heat)[0027][0029];

Nobukatsu does not teach a heat exchanger configured to cool the second coolant and recycle the cooled second coolant to the second cooling structure or wherein the second coolant is a liquid coolant.
	Hitoshi teaches a battery system with a cooling structure (flow path member (22))[0035] with a coolant (cooling liquid)[0037] that cooling chiller for cooling the electrical components of the battery pack (busbars (2))[0037]. The liquid coolant is then recycled through a heat exchanger (chiller (7))[0023]. The use of liquid coolant as a heat exchange medium and a heat exchanger for cooling the liquid coolant is known in the art and would have been an obvious design choice. 

	It would have been obvious to one skilled in the art at the time of filing to combine the battery system of Nobukatsu with the liquid coolant system of Hitoshi as an obvious design choice.
	Jeon teaches a battery cooling device for cooling a battery module [claim 1] a heat transfer body configured to be in contact with a portion of the battery pack through a first coolant (first plate (121) including an accommodation chamber in which phase change material is filled))[0025][fig. 4]. Next, Jeon teaches this first coolant to be cooled by a cooling flow path containing a second coolant that is a liquid coolant (water channels contains cooling water that 
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teachings for the cooling capacity of liquid coolants as taught in Jeon with the battery cooling device of Nobukatsu to increase cooling capacity. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724        

/Haroon S. Sheikh/Primary Examiner, Art Unit 1724